John D. Bennett, S.
Motion by petitioner to strike the reply of the respondent to a notice to admit pursuant to section 322 of the Civil Practice Act on the ground that the reply has not been properly verified is denied.
The reply to the notice to admit has been verified by the attorney for the respondent, who is a resident of Vienna, Austria. Section 322 provides that the reply to a notice to admit be made by a “ sworn statement ” of the party to whom the request is directed.
A verified response to a notice to admit satisfies the requirement that the statement be sworn to by the party (Matter of Merritt, 187 Misc. 869) and a reply to a demand to admit, being *65analogous to a pleading, may in a proper ease be verified by the attorney for the party upon whom it is binding (Rules Civ. Prac., rule 99, subd. 3; Seidenberg v. Rosen, 114 N. Y. S. 2d 279).